DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15, 19, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putnam et al. (U.S. Patent No. 6755831).
Putnam et al. discloses a fixation device (100) for fixing bone segments, comprising: a proximal portion (135) defining a first width in the medial-lateral direction and comprising a pair of fixation apertures (130) configured for acceptance of a bone fixation mechanism therethrough and to engage a first bone segment; a distal portion (105) forming a T-shape with said proximal portion (Column 5, Lines 50-51) defining a second width in the medial-lateral direction that is less than the first width (Figure 8) and comprising a third fixation aperture (125) configured for acceptance of a bone fixation mechanism therethrough and to engage a second bone segment, and a pair of bone engagement projections (115, 120) located between the pair of fixation apertures in the medial-lateral direction and extending from the proximal portion for implantation into the 
Regarding claim 19, the distal portion is elongated in the proximal-distal direction, and wherein the width of the distal portion tapers as it extends in the proximal-distal direction away from the proximal portion. As seen in figure 8, the end of distal portion 105 is rounded and thus the width tapers.  
Regarding claim 21, at least one bone engagement projection of the pair of bone engagement projections is proximate to each of the fixation apertures of the proximal portion and positioned proximate to an end of the proximal portion in the proximal-distal direction (Figure 3-4). 
Regarding claim 22, the pair of fixation apertures are positioned proximate to opposing ends of the proximal portion in the medial-lateral direction (Figures 3-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putnam et al. (U.S. Patent No. 6755831).
	Putnam et al. discloses the claimed invention except for the plate having a flat top and bottom surface. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made the plate of Putnam to have a flat top and bottom surface, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of forming a bone plate. In re Dailey and Eilers, 149 USPQ 47 (1966).
Regarding claim 17 and with reference to figure 58 with like reference numbers pairing to that of figure 3-9 (i.e. 120 and 720 refer the projections) the pair of bone engagement projections extend dorsally and toward said distal portion relative to a linear dimension of said linear plate (the plate portion 705 is linear and thus satisfies the limitation). 
Regarding claim 18, the third fixation aperture (125) comprises a compression slot (Figure 8). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putnam et al. (U.S. Patent No. 6755831) in view of Kaelblein et al. (U.S. Publication No. 2007/0233113).
	Putnam et al. discloses the claimed invention including a fourth fixation aperture (170) spaced from the compression slot in the proximal-distal direction toward the proximal portion (Figure 14, 15), however fails to disclose the distal portion includes a 
	Kaelblein et al. teaches a bone plate as described in the Office Action mailed on February 17, 2021, furthermore, it is shown that the bone plate has narrowing regions (80) in between the apertures of the distal portion (Figure 1). It can be construed from the figures and specification (paragraph 25) that the narrowing regions allow the plate to be bent and shaped to fit the bone. It would have been obvious to one skilled in the art at the time of invention to construct the device of Putnam et al. with a narrowing between the slot and fourth aperture in view Kaelblein et al. so that the bone plate could be bent to conform to the shape of a bone. 

Allowable Subject Matter
Claims 1-14 are allowed.

Response to Arguments
The amendments have been addressed above. Notably, Putnam cleary discloses a T shape as cited as well as bone engagement projections that extend at an angle less than normal relative to the distal portion. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW YANG/Primary Examiner, Art Unit 3775